
	

113 HRES 111 IH: Expressing the sense of the House of Representatives that the President should refrain from any further taxpayer-funded vacations until the White House can be re-opened for public tours.
U.S. House of Representatives
2013-03-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		1st Session
		H. RES. 111
		IN THE HOUSE OF REPRESENTATIVES
		
			March 12, 2013
			Mr. Stewart (for
			 himself, Mr. Westmoreland,
			 Mr. Culberson,
			 Mr. Jones,
			 Mr. Flores,
			 Mr. Huelskamp,
			 Mr. Kingston,
			 Ms. Jenkins,
			 Mr. Nunnelee,
			 Mr. Mulvaney,
			 Mr. Olson,
			 Mr. Bridenstine, and
			 Mr. Salmon) submitted the following
			 resolution; which was referred to the Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives that the President should refrain from any further
		  taxpayer-funded vacations until the White House can be re-opened for public
		  tours.
	
	
		Whereas the Obama Administration announced on Tuesday
			 March 5, 2013, that it would cancel all White House tours due to
			 sequestration;
		Whereas the annual cost to the Secret Service of
			 maintaining the White House open for public tours is approximately $3.7
			 million;
		Whereas the President has taken four trips to Hawaii in
			 the past four years, at a cost to the taxpayers of at least $4 million each, as
			 well as numerous other vacations at enormous taxpayer expense;
		Whereas the President has plans for additional vacations
			 in the coming months;
		Whereas the President has the complete discretion to
			 transfer funds in such a way as to keep the White House open for tours;
			 and
		Whereas Congress, under similar budgetary pressures, has
			 maintained the Capitol open for public tours: Now, therefore, be it
		
	
		That it is the sense of the House of
			 Representatives that the President should refrain from any further vacations at
			 the taxpayers’ expense until such sums have been saved that the people’s White
			 House can be re-opened for public tours.
		
